FILE COPY



                                    BILL OF COSTS

        TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                   No. 08-13-00101-CV

                                Mohammed T. Jamshed

                                                v.

                 McLane Express, INC. d/b/a The C. D. Hartnett Company

            (No. CV08-1669 IN 43RD DISTRICT COURT OF PARKER COUNTY)


Type of Fee          Charges             Paid                  By
MOTION FEE                      $10.00   E-PAID                JULIE K CAMACHO
MOTION FEE                      $10.00   PAID                  CAMACHO LAW FIRM
MOTION FEE                      $10.00   PAID                  DAVID PRATT
MOTION FEE                      $10.00   PAID                  DECKER, JONES, MCMACKIN, ET AL
MOTION FEE                      $10.00   PAID                  ACUFF & GAMBOA
FILING FEE PAID TO             $175.00   TRANSFER
COURT THAT
TRANSFERRED CASE
CLERK'S RECORD                 $329.00   UNKNOWN
REP.'S RECORD                  $607.50   UNKNOWN

      Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

   Court costs in this cause shall be paid as per the Judgment issued by this Court.

          I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
   THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
   correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
   DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
   styled cause, as the same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand
                                           and the Seal of the COURT OF APPEALS for
                                           the Eighth District of Texas, this January 30,
                                           2015.

                                           Denise Pacheco, Clerk